Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00575-CV

                                 Charles Victor WILLIAMS,
                                          Appellant

                                               v.

                                     Scott STILES, et al.,
                                           Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-06819
                         Honorable Norma Gonzales, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED for want of
prosecution. Costs of the appeal are taxed against appellant.

       SIGNED October 10, 2018.


                                                _________________________________
                                                Rebeca C. Martinez, Justice